Exhibit 10.2

DOMINION RESOURCES, INC.

NEW RETIREMENT BENEFIT RESTORATION PLAN

Effective January 1, 2005

And

Amended and Restated Effective January 1, 2009



--------------------------------------------------------------------------------

DOMINION RESOURCES, INC.

NEW RETIREMENT BENEFIT RESTORATION PLAN

As Amended and Restated Effective January 1, 2009

Purpose

The Board of Directors of Dominion Resources, Inc. determined that the adoption
of the New Retirement Benefit Restoration Plan effective January 1, 2005 would
assist it in attracting and retaining those employees whose judgment, abilities
and experience would contribute to its continued progress. The Plan is intended
to be a plan that is unfunded and maintained primarily for the purpose of
providing deferred compensation for a “select group of management or highly
compensated employees” (as such phrase is used in the Employee Retirement Income
Security Act of 1974).

The Company has amended the Dominion Pension Plan to add a cash balance feature
to the Retirement Plan for employees hired or rehired on or after January 1,
2008. In order to allow newly hired or rehired employees to benefit under the
Plan, it is necessary to amend the Plan to reflect the Dominion Pension Plan
amendment.

The Plan is intended to qualify under the provisions of Code Section 409A and
any regulations and other guidance under that section. The Plan shall be
interpreted to qualify under Code Section 409A.

Article I

Definitions

As defined herein, the following phrases or terms shall have the indicated
meanings:

1.1 “Account” means the Participant’s Account as defined under the Cash Balance
Supplement.

1.2 “Account Balance” means the balance in the Participant’s Account under the
Cash Balance Supplement.

1.3 “Administrative Benefit Committee” means the Administrative Benefit
Committee of Dominion Resources, Inc., which shall manage and administer the
Plan in accordance with the provisions of Article XII.

1.4 “Affiliate” means any entity that is (i) a member of a controlled group of
corporations as defined in Section 1563(a) of the Code, determined without
regard to Code Sections 1563(a)(4) and 1563(e)(3)(C), of which Dominion
Resources, Inc. is a member according to Code Section 414(b); (ii) an
unincorporated trade or business that is under common control with Dominion
Resources, Inc., as determined according to Code Section 414(c); or (iii) a
member of an affiliated service group of which Dominion Resources, Inc. is a
member according to Code Section 414(m).

 

1



--------------------------------------------------------------------------------

1.5 “Annuity” means either a Single Life Annuity or a Joint and Survivor
Annuity.

1.6 “Beneficiary” means the individual, individuals, entity, entities or the
estate of a Participant which, in accordance with the provisions of Article VI,
is entitled to receive the benefits payable under the Plan, if any, upon the
Participant’s death.

1.7 “Benefit Agreement” means any agreement between the Company and a
Participant or any declaration by the Company under which a Participant is to be
provided one or more Benefit Enhancements.

1.8 “Benefit Enhancement” means the crediting of deemed additional years of age
or service, the use of a different definition of any factor used to calculate
benefits, different eligibility provisions, or any other provision that enhances
the benefit that would otherwise be payable under the Retirement Plan as
provided in a Benefit Agreement.

1.9 “Cash Balance Benefit” means the lump sum amount determined under Article
IV.

1.10 “Cash Balance Supplement” means the Dominion Pension Plan Cash Balance
Supplement, effective January 1, 2008, as amended from time to time.

1.11 “CGN Committee” means the Compensation, Governance and Nominating Committee
of the Board of Directors of Dominion Resources, Inc.

1.12 “Change in Control” means with regard to each Participant at any time an
event that constitutes a “Change in Control” for purposes of the Employment
Continuity Agreement between the Participant and Dominion Resources, Inc. as in
effect at that time, if any.

1.13 “Code” means the Internal Revenue Code of 1986, as amended.

1.14 “Company” means Dominion Resources, Inc., its predecessor, a subsidiary or
an Affiliate.

1.15 “Eligible Employee” means an individual (i) who is employed by Dominion
Resources, Inc. or an Affiliate, (ii) who is a member of management or a highly
compensated employee, and (iii) whose Retirement Plan benefit accrued after
December 31, 2004 is or has been reduced or limited by Code Section 401(a)(17),
Code Section 415, or both.

1.16 “Joint and Survivor Annuity” means an annuity which is the actuarial
equivalent of the Monthly Benefit under which an amount is payable for the
lifetime of the Participant with a survivor annuity for the lifetime of his
surviving Spouse. A 50% Joint and Survivor Annuity provides a benefit to the
surviving Spouse that is equal to 50% of the amount payable during the joint
lives of the Participant and the Spouse. A 100% Joint and Survivor Annuity
provides a benefit to the surviving Spouse that is equal to 100% of the amount
payable during the joint lives of the Participant and the Spouse.

1.17 “Lump Sum Equivalent” means a single lump sum payment that is actuarially
determined as the amount required to provide an after-tax monthly payment equal
to the after-tax

 

2



--------------------------------------------------------------------------------

amount of the Monthly Benefit payable for the period determined under
Section 3.1(b). Effective for distributions occurring on or after January 1,
2007 and on or before December 31, 2009, unless otherwise determined by the
Administrative Benefit Committee, the actuarial discount rate for determinations
of the Lump Sum Equivalent shall be 4 percent (4%). Beginning January 1, 2010,
the actuarial discount rate shall be determined by the Administrative Benefit
Committee. The actuarial determination shall be computed using actuarial and
other factors as determined by the Administrative Benefit Committee. The
after-tax amounts shall be based on Federal income and FICA tax rates and the
state income tax rate for the residence of the Participant at the date of the
payment, as determined by the Administrative Benefit Committee.

1.18 “Monthly Benefit” means the monthly amount determined under Section 3.1(a)
used for purposes of calculating the Lump Sum Equivalent.

1.19 “Participant” means an Eligible Employee who is designated by the CGN
Committee to participate in the Plan.

1.20 “Plan” means the Dominion Resources, Inc. New Retirement Benefit
Restoration Plan.

1.21 “Potential Change in Control” means with regard to each Participant at any
time an event that constitutes a “Potential Change in Control” for purposes of
the Employment Continuity Agreement between the Participant and Dominion
Resources, Inc. as in effect at that time, if any.

1.22 “Retirement” and “Retire” mean a Participant’s Separation from Service with
the Company at a time when the Participant is entitled to begin receiving an
immediate annuity benefit under the Retirement Plan (regardless of whether the
Participant actually elects to begin receiving an immediate annuity benefit), or
would be entitled to begin receiving an immediate annuity if any Benefit
Enhancement were applied under the Retirement Plan.

1.23 “Retirement Plan” means with regard to each Participant a defined benefit
pension plan that is qualified under Code Section 401(a), that is maintained by
Dominion Resources, Inc. or an Affiliate, and in which the Participant
participates.

1.24 “Separation from Service” means a termination of employment with the
Participant’s employer (Dominion Resources, Inc. or any Affiliate, as the case
may be) and all other persons that would be treated as a single employer with
the Participant’s employer under Code sections 414(b) or (c) (applying a 50%
rather than an 80% ownership test), within the meaning of Treasury Regulation
Section 1.409A-1(h).

1.25 “Single Life Annuity” means an annuity of the Monthly Benefit payable in
monthly installments for the Participant’s lifetime with no survivor benefits.

1.26 “Spouse” means the person to whom a Participant is legally married at the
date on which a Joint and Survivor Annuity commences.

 

3



--------------------------------------------------------------------------------

1.27 “Totally and Permanently Disabled” means a condition that renders a
Participant disabled for purposes of Code Section 409A(a)(2)(C).

Article II

Participation

An Eligible Employee who is designated to participate in the Plan by the CGN
Committee shall become a Participant in the Plan as of the date specified by the
CGN Committee on or after January 1, 2005. A Participant who remains an employee
of the Company shall continue to participate in the Plan until (a) the CGN
Committee declares that he or she is no longer a Participant or (b) he or she is
no longer an Eligible Employee, including by Separation from Service other than
Retirement. Except as otherwise specifically provided in the Plan, a Participant
who cease to participate in the Plan shall forfeit all rights to any benefits
under the Plan.

Article III

Basic Benefits

This Article III shall apply to all Participants except for Participants to whom
Article IV is applicable. Subject to the provisions of Articles VIII and IX, a
Participant (or the Participant’s Beneficiary, if applicable) who is subject to
this Article III shall be entitled to benefits under this Plan as follows:

3.1 (a) The Monthly Benefit of a Participant who Retires shall be a monthly
amount equal to (x) minus (y) minus (z) below where:

 

(x)    =    the benefit that would have been payable monthly to the Participant
under the Retirement Plan but for the application of the limits set forth in
Code Sections 401(a)(17) and 415 and after the application of any Benefit
Enhancements; (y)    =    the benefit that the Participant is entitled to
receive monthly under the Retirement Plan; and (z)    =    if applicable, the
benefit payable to the Participant under the Dominion Resources, Inc. Retirement
Benefit Restoration Plan frozen as of December 31, 2004 expressed as a monthly
benefit for the life of the Participant.

(b) Except as otherwise specifically provided, the Monthly Benefit under
Section 3.1(a) shall be computed based on the same annuity form as the
Participant’s annuity benefit is determined under the Retirement Plan.

3.2 Unless the Participant makes an election to receive an Annuity under
Section 3.3 prior to January 1, 2009, the Monthly Benefit payable to a
Participant under the Plan shall be paid in the form of the Lump Sum Equivalent.

 

4



--------------------------------------------------------------------------------

3.3 This Section 3.3 shall only apply to Participants who become Participants
before January 1, 2009. In lieu of the Lump Sum Equivalent, a Participant may
elect to receive an Annuity under the provisions of this Section 3.3.

(a) The Participant may elect to receive either a Single Life Annuity, a 50%
Joint and Survivor Annuity, or a 100% Joint and Survivor Annuity.

(b) If a Participant elects a Joint and Survivor Annuity and the Participant
does not have a Spouse when the Participant Retires, the Participant’s Annuity
shall be paid in the form of a Single Life Annuity.

(c) To receive an Annuity, a Participant must make an irrevocable election
within the first 30 days after the Participant became a Participant. The
election must include the form of Annuity that will be paid. If a Participant
does not make an irrevocable election to receive an Annuity within the first 30
days after becoming a Participant, the Participant shall receive the Lump Sum
Equivalent.

3.4 (a) If a Participant becomes Totally and Permanently Disabled prior to
Retirement, the Participant shall be entitled to a Monthly Benefit equal to the
amount described in Section 3.1. The Monthly Benefit shall be payable as a Lump
Sum Equivalent unless the Participant has made an election to receive an Annuity
under Section 3.3. If the Participant has elected to receive an Annuity, the
Monthly Benefit shall be payable in the form of Annuity chosen by the
Participant.

(b) If a Participant dies before the commencement of benefit payments under this
Plan, the Participant’s Beneficiary shall be entitled to the Lump Sum Equivalent
that would have been payable to the Participant under Section 3.1 if the
Participant had Retired on his or her date of death. The amount payable shall be
determined as of the date of the Participant’s death.

(c) If a Participant dies after the commencement of a Joint and Survivor Annuity
under this Plan and is survived by the Participant’s Spouse, the Participant’s
Spouse shall receive the survivor portion of the Joint and Survivor Annuity for
the life of the Spouse. The payment to the Spouse shall begin with the first
Annuity payment due after the date of the Participant’s death.

(d) If the Participant has received a Lump Sum Equivalent or if the Participant
has commenced payments under a Single Life Annuity under this Plan, the
Participant’s Beneficiary shall not be entitled to receive any benefit under
this Plan after the Participant’s death.

3.5 Payments under Article III shall be made at the times provided in this
Section 3.5.

(a) The Lump Sum Equivalent shall be distributed to the Participant as soon as
administratively practicable, but not later than 90 days, after the date which
is six months after the Participant’s Retirement. The Lump Sum Equivalent shall
be distributed to the Participant’s Beneficiary or Beneficiaries as soon as
administratively practicable, but not later than 90 days, after the date of the
Participant’s death.

 

5



--------------------------------------------------------------------------------

(b) If a Participant makes an election to receive an Annuity, the Annuity shall
commence on the first of the month concurrent with or immediately following the
date which is six months after the Participant’s Retirement. All future Annuity
payments shall be made on the first of each succeeding month.

(c) Payment of the benefit described in Section 3.4(a) shall commence on (or as
soon as practicable, but not later than 90 days, after) the first day of the
month next following the Administrative Benefit Committee’s determination of the
Participant’s Total and Permanent Disability.

3.6 It is not intended that a Participant or Beneficiary receive duplicate
benefits under this Plan. Anything herein to the contrary notwithstanding,
therefore, the following provisions shall apply after a Participant has received
a payment of any benefits under this Plan:

(a) If a Participant ceases to be employed by the Company, receives a
distribution of part or all of the benefits payable under this Plan, and is
subsequently reemployed by the Company, the amount of any benefit subsequently
payable to the Participant from this Plan shall be appropriately adjusted to
reflect the earlier distribution.

(b) Any adjustment under this Section 3.6 shall be made in accordance with rules
established by the Administrative Benefit Committee and applied in a uniform and
nondiscriminatory manner.

(c) All payments under Article III shall be subject to any applicable payroll
and withholding taxes.

Article IV

Cash Balance Benefits

This Article IV is effective as of January 1, 2008. This Article IV shall apply
only to those Participants who are covered by the Cash Balance Supplement.
Subject to the provisions of Articles VIII and IX, a Participant (or the
Participant’s Beneficiary, if applicable) who is subject to this Article IV
shall be entitled to benefits under this Plan as follows:

4.1 (a) The Cash Balance Benefit of a Participant who Retires shall be a lump
sum equal to (x) minus (y) below where:

 

(x)    =    the Participant’s Account Balance that would have accrued but for
the application of the limits set forth in Code Sections 401(a)(17) and 415 and
after the application of any Benefit Enhancements; (y)    =    the Participant’s
actual Account Balance.

(b) In all cases, the Cash Balance Benefit under Section 4.1(a) shall be
computed based on the same crediting factors as in the Cash Balance Supplement.

4.2 The Cash Balance Benefit payable to a Participant under the Plan shall be
paid in the form of a lump sum.

 

6



--------------------------------------------------------------------------------

4.3 (a) If a Participant becomes Totally and Permanently Disabled prior to
Retirement, the Participant shall be entitled to a Cash Balance Benefit equal to
the amount described in Section 4.1. The Cash Balance Benefit shall be payable
as a lump sum.

(b) If a Participant dies before the commencement of benefit payments under this
Plan, the Participant’s Beneficiary shall be entitled to the lump sum that would
have been payable to the Participant under Section 4.1 if the Participant had
Retired on his or her date of death. The amount payable shall be determined as
of the date of the Participant’s death.

(c) If the Participant has received a lump sum of the Cash Balance Benefit, the
Participant’s Beneficiary shall not be entitled to receive any benefit under
this Plan after the Participant’s death.

4.4 Payments under Article IV shall be made at the times provided in this
Section 4.4.

(a) The Cash Balance Benefit shall be distributed to the Participant as soon as
administratively practicable, but not later than 90 days, after the date which
is six months after the Participant’s Retirement. The Cash Balance Benefit shall
be distributed to the Participant’s Beneficiary or Beneficiaries as soon as
administratively practicable, but not later than 90 days, after the date of the
Participant’s death.

(b) Payment of the benefit described in Section 4.3(a) shall commence on (or as
soon as practicable, but not later than 90 days, after) the first day of the
month next following the Administrative Benefit Committee’s determination of the
Participant’s Total and Permanent Disability.

4.5 It is not intended that a Participant or Beneficiary receive duplicate
benefits under this Plan. Anything herein to the contrary notwithstanding,
therefore, the following provisions shall apply after a Participant has received
a payment of any benefits under this Plan:

(a) If a Participant ceases to be employed by the Company, receives a
distribution of part or all of the benefits payable under this Plan, and is
subsequently reemployed by the Company, the amount of any benefit subsequently
payable to the Participant from this Plan shall be appropriately adjusted to
reflect the earlier distribution.

(b) Any adjustment under this Section 4.5 shall be made in accordance with rules
established by the Administrative Benefit Committee and applied in a uniform and
nondiscriminatory manner.

4.6 All payments under Article IV shall be subject to any applicable payroll and
withholding taxes.

Article V

Coordination of Benefit Payments

Any amount payable to a Participant or a Beneficiary under the Plan may be paid
in part or in whole from any trust which is maintained by or on behalf of
Dominion Resources, Inc. or an Affiliate or to which Dominion Resources, Inc or
an Affiliate contributes, including without

 

7



--------------------------------------------------------------------------------

limitation any so-called “rabbi” or “secular” trust established from time to
time. Dominion Resources, Inc. shall have the complete discretion to determine
the source of any payment due under the Plan to any Participant or Beneficiary.

Article VI

Designation of Beneficiary

6.1 A Participant may designate a Beneficiary to receive benefits due under the
Plan, if any, upon the Participant’s death. Designation of a Beneficiary shall
be made by execution of a form approved or accepted by the Administrative
Benefit Committee. In the absence of an effective Beneficiary designation, a
Participant’s surviving spouse, if any, and if none, the Participant’s estate,
shall be the Beneficiary.

6.2 A Participant may change a prior Beneficiary designation made under
Section 6.1 by a subsequent execution of a new Beneficiary designation form. The
change in Beneficiary will be effective upon receipt by the Administrative
Benefit Committee or its designee.

Article VII

Guarantees

The Company has only a contractual obligation to make payments of the benefits
described in Article III and Article IV. All benefits paid by the Company are to
be satisfied solely out of the general corporate assets of the Company, which
assets shall remain subject at all times to the claims of its creditors. No
assets of the Company will be segregated or committed to the satisfaction of its
obligations to any Participant or Beneficiary under this Plan.

Article VIII

Termination of Employment

8.1 The Plan does not in any way limit the right of the Company at any time and
for any reason to terminate either a Participant’s employment or a Participant’s
status as an Eligible Employee. In no event shall the Plan, by its terms or by
implication, constitute an employment contract of any nature whatsoever between
the Company and a Participant.

8.2 Except as otherwise provided in Section 8.3, a Participant (a) who ceases to
be an Eligible Employee while remaining employed by the Company or (b) who has a
Separation from Service for any reason other than death, Retirement, or Total
and Permanent Disability, shall in either case immediately cease to be a
Participant under this Plan and shall forfeit all rights under this Plan. In no
event shall an individual who was a Participant but who is not a Participant at
the time of such individual’s death, Retirement, or Total and Permanent
Disability, be entitled to any benefit under the Plan. A Participant on
authorized leave of absence from the Company for up to six months shall not be
deemed to have had a Separation from Service or to lose the status of an
Eligible Employee solely as a result of such leave of absence.

8.3 Anything herein to the contrary notwithstanding, if a Participant is in the
employ of a Company on the date of a Change in Control or a Potential Change in
Control relating to that Company, the provisions of the Employment Continuity
Agreement between the Participant and Dominion Resources, Inc., if any, shall
control (a) the Participant’s subsequent participation in this Plan and (b) the
eligibility for, computation of, and payment of any benefits under this Plan to
the Participant.

 

8



--------------------------------------------------------------------------------

Article IX

Termination, Amendment or Modification of Plan

9.1 Except as otherwise specifically provided, Dominion Resources, Inc. reserves
the right to amend, modify or terminate this Plan, wholly or partially, at any
time and from time to time by action of its Board of Directors or its delegate;
provided, however, that:

(a) No such amendment, modification or termination may decrease the benefit that
has already been earned by a Participant as of the date of the change, except
for an amendment required to comply with Code Section 409A; and

(b) If a Participant is in the employ of a Company on the date of a Change in
Control or a Potential Change in Control relating to that Company, the
provisions of the Employment Continuity Agreement between the Participant and
Dominion Resources, Inc., if any, shall apply to limit the ability of Dominion
Resources, Inc. to amend, modify or terminate this Plan with regard to the
affected Participant unless the Participant agrees to such amendment,
modification or termination in writing.

9.2 Section 9.1 notwithstanding, no action to terminate the Plan shall be taken
except upon written notice to each Participant to be affected thereby, which
notice shall be given not less than thirty (30) days prior to such action.

9.3 Any notice which shall be or may be given under the Plan shall be in writing
and shall be mailed by United States mail, postage prepaid. If notice is to be
given to Dominion Resources, Inc., such notice shall be addressed to the
corporate offices and sent to the attention of the Corporate Secretary. If
notice is to be given to a Participant, such notice shall be addressed to the
Participant’s last known address.

9.4 Except as otherwise provided in Sections 8.3 and 9.1, upon the termination
of this Plan, the Plan shall no longer be of any further force or effect and
neither Dominion Resources, Inc. nor any Participant or Beneficiary shall have
any further obligation or right under this Plan.

9.5 Unless such action is prohibited by Section 9.1(b), the CGN Committee may
revoke or rescind the designation of an individual as a Participant at its
discretion. The rights of any individual who was a Participant and whose
designation as a Participant is revoked or rescinded by the CGN Committee shall
cease upon such action.

Article X

Other Benefits and Agreements

Except as provided in Section 3.1, Section 4.1 and Article V with regard to the
coordination of benefit payments, the benefits provided for a Participant and
the Participant’s Beneficiary under the Plan are in addition to any other
benefits available to such Participant under any other plan or program of the
Company for its employees, and, except as may otherwise be expressly provided
for, the Plan shall supplement and shall not supersede, modify or amend any
other plan or program of the Company in which a Participant is participating.

 

9



--------------------------------------------------------------------------------

Article XI

Restrictions on Transfer of Benefits

No right or benefit under the Plan shall be subject to anticipation, alienation,
sale, assignment, pledge, encumbrance or charge, and any attempt to do so shall
be void. No right or benefit hereunder shall in any manner be liable for or
subject to the debts, contracts, liabilities, or torts of the person entitled to
such benefit. If any Participant or Beneficiary under the Plan should become
bankrupt or attempt to anticipate, alienate, sell, assign, pledge, encumber or
charge any right to a benefit hereunder, then such right or benefit, in the
discretion of the CGN Committee, shall cease and terminate, and, in such event,
the CGN Committee may hold or apply the same or any part thereof for the benefit
of such Participant or Beneficiary, his or her spouse, children, or other
dependents, or any of them, in such manner and in such portion as the CGN
Committee may deem proper.

Article XII

Administration of the Plan

12.1 The Plan shall be administered by the Administrative Benefit Committee,
which shall have the discretionary authority to interpret the terms of the Plan
and to decide factual and other questions relating to the Participant and the
Participant’s benefits, including without limitation questions relating to
eligibility for, calculation of, and payment of benefits under the Plan. Subject
to the provisions of the Plan, the Administrative Benefit Committee may adopt
such rules and regulations as it may deem necessary or desirable to carry out
the purposes of the Plan. The Administrative Benefit Committee’s interpretation
and construction of any provision of the Plan shall be final, conclusive and
binding upon the Company and upon Participants and their Beneficiaries.

12.2 Dominion Resources, Inc. shall indemnify and save harmless each member of
the Administrative Benefit Committee and each member of the CGN Committee
against any and all expenses and liabilities arising out of membership on the
respective Committee, excepting only expenses and liabilities arising out of the
member’s own willful misconduct. Expenses against which a member of the CGN
Committee or the Administrative Benefit Committee shall be indemnified hereunder
shall include without limitation, the amount of any settlement or judgment,
costs, counsel fees, and related charges reasonably incurred in connection with
a claim asserted, or a proceeding brought or settlement thereof. The foregoing
right of indemnification shall be in addition to any other rights to which any
such member may be entitled.

12.3 In addition to the powers specified in Section 12.1 and other provisions of
this Plan, the Administrative Benefit Committee shall have the specific
discretionary authority to compute and certify the amount and kind of benefits
from time to time payable to Participants and their Beneficiaries under the
Plan, to authorize all disbursements for such purposes, and to determine whether
a Participant is Totally and Permanently Disabled so as to be entitled to a
benefit under Section 3.4(a) or Section 4.3(a).

 

10



--------------------------------------------------------------------------------

12.4 To enable the Administrative Benefit Committee to perform its functions,
the Company shall supply full and timely information to the Administrative
Benefit Committee on all matters relating to the compensation of all
Participants, their retirement, death or other cause for Separation from
Service, and such other pertinent facts as the Administrative Benefit Committee
may require.

12.5 Any responsibility or authority given under this Plan to either the
Administrative Benefit Committee or the CGN Committee may be delegated by the
respective committee. Any such delegation shall be in writing and shall be
prospectively revocable at any time.

12.6 (a) Every Participant, retired Participant, or Beneficiary of a Participant
shall be entitled to file with the Administrative Benefit Committee a claim for
benefits under the Plan. The claim is required to be in writing. For purposes of
this section, any action required or authorized to be taken by the claimant may
be taken by a representative authorized in writing by the claimant to represent
the claimant.

(b) If the claim is denied by the Administrative Benefit Committee, in whole or
in part, the claimant shall be furnished written notice of the denial of the
claim within ninety (90) days after the Administrative Benefit Committee’s
receipt of the claim or within one hundred eighty (180) days after such receipt
if special circumstances require an extension of time. If special circumstances
require an extension of time, the claimant shall be furnished written notice
prior to the termination of the initial ninety-day period explaining the special
circumstances that require an extension of time and the date by which the
Administrative Benefit Committee expects to render the benefit determination.

(c) Within sixty (60) days following the date the claimant receives written
notice of the denial of the claim, the claimant may request the CGN Committee to
review the denial. For purposes of this section, any action required or
authorized to be taken by the claimant may be taken by a representative
authorized in writing by the claimant to represent the claimant.

(d) The CGN Committee shall afford the claimant a full and fair review of the
decision denying the claim and shall:

(i) Provide, upon request and free of charge, reasonable access to and copies of
all documents, records and other information relevant to the claim;

(ii) Permit the claimant to submit written comments, documents, records and
other information relating to the claim; and

(iii) Provide a review that takes into account all comments, documents, records
and other information submitted by the claimant relating to the claim, without
regard to whether such information was submitted or considered in the initial
determination.

(e) The decision on review by the CGN Committee shall be in writing and shall be
issued within sixty (60) days following receipt of the request for review. The
period for decision may be extended to a date not later than one hundred twenty
(120) days after such

 

11



--------------------------------------------------------------------------------

receipt if the Committee determines that special circumstances require
extension. If special circumstances require an extension of time, the claimant
shall be furnished written notice prior to the termination of the initial
sixty-day period explaining the special circumstances that require an extension
of time and the date by which the Committee expects to render its decision on
review.

Article XIII

Confidentiality and Noncompetition Provisions

13.1 By receiving a benefit under this Plan, a Participant agrees never directly
or indirectly to disclose to any third party or use for such Participant’s own
personal benefit any confidential information or trade secret of the Company
except and to the extent (a) disclosure is ordered by a court of competent
jurisdiction or (b) the information otherwise becomes public through no action
of the Participant.

13.2 By receiving a benefit under this Plan, a Participant further agrees that
for a period of one (1) year following Separation from Service with the Company
for any reason, the Participant will not, without the specific written
permission of the Company, be directly employed in, or otherwise provide
services in any capacity to, any business or enterprise (including but not
limited to the Participant’s own business or enterprise) that engages in direct
competition with the Company in any state in which the Company is at the time of
the Participant’s Separation from Service either carrying on business or
actively negotiating to enter business.

13.3 The CGN Committee (or its delegate) in its sole discretion has the
authority to interpret and administer this Article XIII and to determine whether
a business is in competition with the Company as described in Section 13.2. In
addition, a terminated Participant may request the CGN Committee (or its
delegate) to determine in advance whether a specific contemplated business or
enterprise would be in competition with the Company for purposes of
Section 13.2, and a response shall be provided to the Participant within a
reasonable time after all relevant information is provided to enable the CGN
Committee (or its delegate) to make its determination.

13.4 If the CGN Committee (or its delegate) determines that a terminated
Participant who is receiving or has received benefits under this Plan is, within
one (1) year following Separation from Service and without the specific written
permission of the Company, directly employed in, or otherwise providing services
in any capacity to, a business or enterprise that engages in direct competition
with the Company in any state in which the Company is at the time of the
Participant’s Separation from Service either carrying on business or actively
negotiating to enter business, then (a) all payments to the Participant under
this Plan shall cease, (b) the Participant and his or her Beneficiaries shall
forfeit all rights to any further payments under the Plan, and (c) the
Participant shall be responsible for repaying to the Plan any payments already
made to the Participant that represent (i) amounts paid or payable with regard
to any period for which the Participant was in competition with the Company as
described herein and/or (ii) any amounts already paid that are in excess of the
amount that would have been paid before the period of competition began as a
Single Life Annuity to a Participant.

 

12



--------------------------------------------------------------------------------

13.5 As a condition to receiving payments under the Plan, the CGN Committee may
require that Participant to enter into a separate confidentiality and/or
noncompetition agreement in a form acceptable to the Company.

Article XIV

Miscellaneous

14.1 The Plan shall inure to the benefit of, and shall be binding upon, Dominion
Resources, Inc. and its successors and assigns, and upon a Participant, a
Beneficiary, and either of their assigns, heirs, executors and administrators.

14.2 To the extent not preempted by federal law, the Plan shall be governed and
construed under the laws of the Commonwealth of Virginia, without regard to its
choice of law provisions.

14.3 Masculine pronouns wherever used shall include feminine pronouns and the
use of the singular shall include the plural.

 

13